[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                                                                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                              No. 05-14271                   April 20, 2006
                                                          THOMAS K. KAHN
                                                               CLERK
                 D. C. Docket No. 03-01189 CV-CAP-1

MICHAEL A. WILLIAMS,

                                               Plaintiff-Appellant,

                                 versus

DEKALB COUNTY, GEORGIA,
VERNON JONES, et al.,

                                               Defendants-Appellees.



               Appeal from the United States District Court
                  for the Northern District of Georgia


                            (April 20, 2006)


Before DUBINA, MARCUS and PRYOR, Circuit Judges.


PER CURIAM:
       Appellant Michael A. Williams (“Williams”) appeals the district court’s

entry of summary judgment against him in his 42 U.S.C. § 1983 action alleging

deprivation of a liberty interest, without due process, arising from termination of

his employment with the DeKalb County Police Department.

       The issue presented on appeal is whether the district court correctly granted

summary judgment to the defendants because Williams was afforded a meaningful

opportunity for a name-clearing hearing.

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s grant of summary judgment

based on our precedents1 and the well-reasoned order of the district court filed on

July 22, 2005.

       AFFIRMED.




       1
         See Cotton v. Jackson, 216 F.3d 1328, 1330 (11th Cir. 2000); Harrison v. Wille, 132 F.3d
679, 683 n. 9 (11th Cir. 1998); McKinney v. Pate, 20 F.3d 1550, 1562 (11th Cir. 1994) (en banc),
cert. denied, 513 U.S. 1110 (1995); Buxton v. City of Plant City, Fla., 871 F.2d 1037, 1042-43 (11th
Cir. 1989); Campbell v. Pierce County, Ga., 741 F.2d 1342, 1345 (11th Cir. 1984).

                                                 2